Case: 12-13693     Date Filed: 06/13/2013   Page: 1 of 5


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13693
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:03-cr-00171-EAK-EAJ-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

REUBEN THADDEUS COFFIE,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 23, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Reuben Thaddeus Coffie appeals the district court’s denial of his motion for

a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). On appeal, Coffie argues
              Case: 12-13693     Date Filed: 06/13/2013    Page: 2 of 5


that the district court erred in denying his § 3582(c)(2) motion because, after the

Supreme Court’s decision in Freeman v. United States, ___ U.S. ___, 131 S. Ct.

2685 (2011), a career offender who received a departure and was sentenced below

the guideline range for career offenders is eligible for a § 3582(c)(2) sentence

reduction under Amendment 750 to the Sentencing Guidelines.

      “[W]e review de novo the district court’s legal conclusions regarding the

scope of its authority under the Sentencing Guidelines.” United States v. White,

305 F.3d 1264, 1268 (11th Cir. 2002). We are bound by the opinion of a prior

panel until the Supreme Court or this Court sitting en banc overrules that opinion’s

holding. United States v. Lawson, 686 F.3d 1317, 1319 (11th Cir. 2012), cert.

denied, 133 S. Ct. 568 (2012).

      In United States v. Moore, we faced the question of whether defendants who

were sentenced as career offenders under United States Sentencing Guidelines

§ 4B1.1 were eligible for § 3582(c)(2) relief in light of Amendment 706, which,

like Amendment 750, lowered the base offense levels for certain quantities of

crack cocaine under U.S.S.G. § 2D1.1(c). 541 F.3d 1323, 1325–26 (11th Cir.

2008). Each of the Moore defendants’ base offense level was calculated pursuant

to U.S.S.G. § 2D1.1, but then each defendant’s offense level was adjusted because

they were classified as career offenders under U.S.S.G. § 4B1.1(a). Id. at 1335.

                                          2
              Case: 12-13693       Date Filed: 06/13/2013   Page: 3 of 5


We held that the defendants did not qualify for § 3582(c)(2) relief because

Amendment 706 had no effect on their applicable guideline ranges, which were

calculated based on their career offender classification under U.S.S.G. § 4B1.1. Id.

at 1327–30. This determination even applied to defendant Moore who had been

sentenced below the career offender guideline range due to his substantial

assistance. Id. at 1330.

      Coffie argues that the Supreme Court’s decision in Freeman has

“undermined Moore to the point of abrogation.” However, this argument has been

foreclosed by our decision in United States v. Lawson, 686 F.3d 1317, 1321 (11th

Cir. 2012). See e.g., United States v. Johnson, 488 F. App’x 354, 354–55 (11th

Cir. 2012) (holding that Lawson foreclosed the defendant’s argument that Freeman

effectively undermined Moore and that Amendment 750, which only altered the

defendant’s base offense level, did not affect the sentence he received pursuant to

the career-offender guidelines).

      In Freeman, the Supreme Court explained that, where a Federal Rule of

Criminal Procedure 11(c)(1)(C) plea was based on the Guidelines, the defendant

was eligible to seek a reduction under § 3582(c)(2). 131 S. Ct. at 2695 (plurality

opinion). In Lawson we specifically addressed Freeman’s impact on Moore and

held that Moore remained binding precedent. 686 F.3d at 1321. We explained that

                                           3
              Case: 12-13693     Date Filed: 06/13/2013    Page: 4 of 5


Freeman did not “address[] defendants who were assigned a base offense level

under one guideline section, but who were ultimately assigned a total offense level

and guideline range under § 4B1.1.” Id. “Thus, Freeman [was] not ‘clearly on

point’ to the issue that arose in Moore.” Id. We have repeatedly affirmed this

determination. See e.g., United States v. Clayton, 477 F. App’x 644, 646–47

(11th Cir. 2012) (determining that the district court did not err by not applying

Freeman because “there is no binding authority applying the reasoning of Freeman

to the context of a career offender seeking § 3582 (c)(2) relief”).

      It is immaterial that, unlike the defendant in Lawson, Coffie was not

sentenced within the career offender guideline range due to a departure for

substantial assistance. Coffie’s guideline range was still based on his career

offender status even though the court later departed from the guideline range based

on Coffie’s substantial assistance. See Moore, 541 F.3d at 1330; United States v.

Clark, 485 F. App’x 407, 410 (citing United States v. Glover, 686 F.3d 1203 (11th

Cir. 2012) in support of the proposition that neither Amendment 750 nor 759

changed the fact that the defendant’s guideline range was the career offender

guideline range even though he later received a substantial assistance departure).

Therefore, Amendment 750 “did not alter the sentencing range upon which

[Coffie’s] sentence was based.” See Lawson, 686 F.3d at 1321 (internal quotation

                                          4
              Case: 12-13693     Date Filed: 06/13/2013    Page: 5 of 5


marks and alteration omitted). Further, there is no indication that the crack cocaine

guideline calculation influenced the district court’s departure.

      Therefore, based on a prior precedent, the district court did not err in

denying Coffie’s § 3582(c)(2) motion on the ground Amendment 750 did not

lower his applicable guideline range.

      AFFIRMED.




                                          5